Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s preliminary amendment of 16 August 2021, in which claims 1-19 have been cancelled, and new claims 20-31 have been added, is acknowledged.
Claims 20-31 are pending in the instant application. 
Claims 20-31 are being examined herewith.
Priority
This application is a Continuation of U.S. Patent Application 16/444,981, filed on 18 June 2019, now U.S. patent 10,973,799 , which is a Continuation of U.S. Patent Application 15/961,259, filed on 24 April 2018, now U.S. patent 10,369,132, which is a Continuation of U.S. Patent Application 15/622,569, filed on 14 June 2017, now U.S. patent 9,981,936, which is a Continuation of U.S. Patent Application 13/881,599, filed on 13 June 2013, now U.S. patent 9,708,283, which is National Stage entry of International Application PCT/US11/058820, filed on 1 November 2011, which claims the benefit of priority to U.S. Provisional Patent Application 61/408,972, filed on 1 November 2010. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2021 is acknowledged and considered. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 20-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heaton et al. (US 2006/0074126, published on 6 April 2006, cited in IDS). 
Heaton teaches a pharmaceutical composition comprising an anti-cancer [0005] compound of formula I, 

    PNG
    media_image1.png
    319
    491
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    295
    804
    media_image2.png
    Greyscale
, saline as the carrier and a solubilizing agent such as a cyclodextrin,
and a method of treating cancer ([0053]-[0060]) such as, for example, breast cancer [0053], with said composition.
Importantly, Heaton teaches [0136] that the compounds of formula (I) include two chiral centers; the invention includes all the enantiomers and diastereoisomers of a compound of formula (I) as well as mixtures thereof in any proportions; the invention also extends to isolated enantiomers or pairs of enantiomers. Heaton teaches [0136] that methods of separating enantiomers and diastereoisomers are well known to a person skilled in the art.
Heaton teaches [0194] that the formulations of the invention contain the active compound chroman, saline (which contains water, as in instant claim 24) as the carrier, and a solubilizing agent such as a cyclodextrin. 
Heaton specifically teaches [0194] that suitable cyclodextrins include, for example, hydroxypropyl-beta-cyclodextrin (HPBCD) or Captisol®, a sulfobutyl ether derivative of cyclodextrin, which is the very SBE7--CD of instant claims 21, 22.
Heaton teaches that the chroman derivatives are cytotoxic against a number of cancer cell lines, such as breast cancer, ovarian cancer, and pancreatic cancer, and Heaton teaches that the active compounds formulated with cyclodextrin are effective in treating pancreatic cancer in vivo (Figures 5-7, [0042]-[0044]), which is relevant to instant claims 27, 30, 31.
Heaton teaches [0188] that the formulations of the invention contain a predetermined amount of the active compound chroman in an aqueous solution, thus the composition comprises water as in instant claim 24.
Heaton teaches [0198] that formulations of the invention typically take the form of an optionally buffered aqueous solution of the active compound (contain a pH buffering agent as in instant claim 25); suitable formulations contain 0.1 M to 0.2 M active ingredient (which corresponds to 0.1 x (348 g)/L = 34.8 mg/mL to 0.2 x (348 g)/L = 69.6 mg/mL), which overlaps with the range in instant claim 26.
Heaton teaches [0053]-[0057] that the compounds of the invention have chemo-sensitizing activity and convert cancerous cells from a state of chemo-resistance (cancer has lost sensitivity to an anti-cancer agent, as in instant claim 29) to a chemo-sensitivity state [0056], as in instant claim 28.
Heaton specifically teaches a pharmaceutical composition ([0194]) comprising a compound (I) such as, for example, compound HHC (page 7, left column) below, 

    PNG
    media_image3.png
    362
    563
    media_image3.png
    Greyscale

or its preferred cis isomer ([0139]) formulated using saline as a liquid vehicle and a solubilizing agent such as a cyclodextrin or a derivative thereof ([0194]),
wherein compound HHC above is a direct structural homolog 8-H versus 8-methyl of racemic (cis + trans) 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol. 
Compound HHC is cytotoxic against breast cancer in an in vitro assay (Table 2.2, page 19, first line, column HHC 11).
Heaton specifically teaches that particularly preferred compounds are in the cis-conformation ([0138]-[0139]). The racemic cis isomer of compound (11) taught by Heaton is a direct structural homolog 8-H versus 8-methyl of racemic cis 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, which is a 1:1 mixture of two enantiomers, one of which is the instantly claimed d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol. 
Heaton specifically teaches the advantages of formulating the compounds of the invention with 20% hydroxypropyl-beta-cyclodextrin (HPBCD), wherein the concentration of cyclodextrin is within the range of instant claim 23, and the high bioavailability achieved with the resulting formulation when administered via i.v. or i.p. routes ([0255]). 
Importantly, Heaton specifically teaches compound 16 (page 7, right column, first compound), which has a methyl substituent in the 8 position of the chroman ring (which corresponds to the instant R1 = methyl), as being a particularly preferred compound.
 	Heaton does not specifically teach a method of treating breast cancer with a composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and SBE7--CD as the cyclodextrin, as in instant claims.

It would have been obvious for a person of ordinary skill in the art to use the teachings of Heaton to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to prepare a composition comprising enantiomerically pure d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, and SBE7--CD and use it to treat cancer such as breast cancer, because Heaton broadly teaches compositions comprising a compound of formula (I) or an enantiomer thereof, which encompasses the instantly claimed compound, formulated employing saline as liquid vehicle and a cyclodextrin such as SBE7--CD as a solubilizing agent, useful to treat cancer such as breast cancer. Further, the person of ordinary skill in the art would have been motivated to prepare a composition comprising a methyl homolog of compound cis HHC wherein a methyl group is present the position 8 of the chroman ring and use such compound to treat breast cancer, because Heaton teaches that HHC is effective to treat breast cancer, and Heaton specifically teaches that methyl substitution in the 8 position of the chroman ring results in a particularly preferred anti-cancer compound.
Further, the person of ordinary skill in the art would have separated racemic cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, into its enantiomers, because Heaton teaches that the invention extends to isolated enantiomers of a compound of formula (I). Further, the person of ordinary skill in the art would have used a cyclodextrin such as SBE7-beta-CD in a formulation of a homolog of HHC, with the expectation that the resulting formulation is effective in treating cancer. 
It would have been obvious for a person of ordinary skill in the art to use a formulation comprising enantiomerically pure d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, water/saline and a cyclodextrin to treat human breast cancer, because Heaton teaches that the chroman derivatives are cytotoxic against a number of cancer cell lines, such as breast cancer, and Heaton teaches that the active compounds formulated with cyclodextrin are effective in treating cancer in vivo. Thus, the person of ordinary skill in the art would have used such a formulation of a chroman derivative taught by Heaton and a cyclodextrin, to treat cancer, such as breast cancer, in an individual in need thereof with a reasonable expectation of success. 
As such, claims 20-31 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Compound cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol inherently comprises d-enantiomer d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol.

Claims 20-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-23 of co-pending US patent application 17/023,681 (published as US 2021/0000790, cited in IDS), in view of Heaton et al. (US 2006/0074126, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16-23 of co-pending US patent application 17/023,681 render obvious the instant claims.
The instant claims are drawn to a pharmaceutical composition comprising: i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and ii) a cyclodextrin, and to a method of treating cancer with said pharmaceutical composition.
Claims 16-23 of co-pending US patent application 17/023,681 are drawn to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and to a method of treating cancer with said compound. 
Heaton is as above.
It would have been obvious for a person of ordinary skill in the art to use the teachings of claims 16-23 of co-pending US patent application 17/023,681 to arrive at the instantly claimed invention. The person of ordinary skill in the art would have been motivated to add a cyclodextrin such as SBE7-beta-CD to a compound of claims 16-23 of co-pending US patent application 17/023,681, and use the resulting composition to treat cancer, because compositions of similar chromans and cyclodextrin were taught by Heaton to be effective in treating cancer. 
As such, claims 16-23 of co-pending US patent application 17/023,681 render obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US patent 10,973,799 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of US patent 10,973,799 anticipate or render obvious the instant claims.
Claims 1-9 of US patent 10,973,799 are drawn to a method of treating breast cancer in an individual in need thereof comprising administering to the individual a pharmaceutical composition comprising i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess and ii) a cyclodextrin.
The instant claims are drawn to a pharmaceutical composition comprising: i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and ii) a cyclodextrin, and to a method of treating cancer with said pharmaceutical composition.
As such, claims 1-9 of US patent 10,973,799 anticipate or render obvious the instant claims.

Claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent 10,369,132 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of US patent 10,369,132 anticipate or render obvious the instant claims.
Claims 1-15 of US patent 10,369,132 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, a cyclodextrin which is SBE7--CD, and a liquid vehicle, and to a method of treating cancer with said composition.
The instant claims are drawn to a pharmaceutical composition comprising: i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and ii) a cyclodextrin, and to a method of treating cancer with said pharmaceutical composition.
As such, claims 1-15 of US patent 10,369,132 anticipate or render obvious the instant claims.

Claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 9,981,936 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-14 of US patent 9,981,936 anticipate or render obvious the instant claims.
Claims 1-14 of US patent 9,981,936 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol and a cyclodextrin, and to a method of treating cancer with such a composition.
The instant claims are drawn to a pharmaceutical composition comprising: i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and ii) a cyclodextrin, and to a method of treating cancer with said pharmaceutical composition.
As such, claims 1-14 of US patent 9,981,936 anticipate or render obvious the instant claims.

Claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent 9,708,283 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of US patent 9,708,283 anticipate or render obvious the instant claims.
Claims 1-11 of US patent 9,708,283 are drawn to a pharmaceutical composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol and about 28 to 32% w/v SBE7-beta-CD (SBE7-beta-CD is a cyclodextrin), and to a method of treating cancer with such a composition.
The instant claims are drawn to a pharmaceutical composition comprising: i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and ii) a cyclodextrin, and to a method of treating cancer with said pharmaceutical composition.
Thus, claims 1-11 of US patent 9,708,283 anticipate or render obvious the instant claims.

Claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 3-8 of US patent 10,105,346 (cited in IDS), in view of Heaton et al. (US 2006/0074126, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 3-8 of US patent 10,105,346 render obvious the instant claims.
Claims 3-8 of US patent 10,105,346 are drawn to a method of treating cancer (breast cancer in claims 6, 7) with a compound that is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol.
Heaton is as above.
It would have been obvious for a person of ordinary skill in the art to add a cyclodextrin to d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, based on the teachings of Heaton, and use the resulting composition in the method to treat cancer such as breast cancer. The person of ordinary skill in the art would have been motivated to add a cyclodextrin such as SBE7-beta-CD to a compound which is d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, of claims 3-8 of US patent 10,105,346, and use the resulting composition to treat cancer, because compositions of similar chromans and cyclodextrin were taught by Heaton to be effective in treating cancer. 
Thus, claims 3-8 of US patent 10,105,346 render obvious the instant claims.

Claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 4-8 of US patent 9,663,484 (cited in IDS), in view of Heaton et al. (US 2006/0074126, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 4-8 of US patent 9,663,484 render obvious the instant claims.
Claims 4-8 of US patent 9,663,484 are drawn to a method of treating cancer (breast cancer in claims 7, 8) with a composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol.
Heaton is as above.
It would have been obvious for a person of ordinary skill in the art to add a cyclodextrin to d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, based on the teachings of Heaton, and use the resulting composition in the method to treat cancer such as breast cancer. The person of ordinary skill in the art would have been motivated to add a cyclodextrin such as SBE7-beta-CD to a composition comprising d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, of claims 4-8 of US patent 9,663,484, and use the resulting composition to treat cancer, because compositions of similar chromans and cyclodextrin were taught by Heaton to be effective in treating cancer. 
Thus, claims 4-8 of US patent 9,663,484 render obvious the instant claims.

Claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 3-10, 13 of US patent 8,084,628 (cited in IDS), in view of Heaton et al. (US 2006/0074126, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-10, 13 of US patent 8,084,628 render obvious instant claims. 
Claims 1, 3-10, 13 of US patent 8,084,628 are drawn to a method of treating cancer (breast cancer in claim 4) with a compound from a genus of compounds encompassing the instant d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol.
Heaton teaches compositions comprising similar chromans and SBE7-beta-CD as a cyclodextrin, used to treat cancer.
It would have been obvious for a person of ordinary skill in the art to use the method of claims 1, 3-10, 13 of US patent 8,084,628 to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to treat cancer such as breast cancer with a composition comprising an enantiomer of a compound of claims 1, 3-10, 13 of US patent 8,084,628 and add a cyclodextrin as a solubilizer, because formulations of similar chromans and cyclodextrin were taught by Heaton to be effective in treating cancer. 
Thus, claims 1, 3-10, 13 of US patent 8,084,628 render obvious instant claims.

Claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US patent 8,163,795 (cited in IDS), in view of Heaton et al. (US 2006/0074126, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of US patent 8,163,795 render obvious instant claims.
Claims 1-18 of US patent 8,163,795 are drawn to a method of treating cancer with a compound of formula (I), which encompasses 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol; claim 7 recites breast cancer as the cancer to be treated. The Specification of US patent 8,163,795 teaches (column 12, lines 35-36) that the invention encompasses enantiomers of compounds of formula (I).
Heaton is as above. 
It would have been obvious for a person of ordinary skill in the art to use the method of claims 1-18 of US patent 8,163,795 to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to treat cancer with a composition comprising an enantiomer of a compound of claims 1-18 of US patent 8,163,795 and SBE7-beta-CD as a cyclodextrin, because formulations of similar chromans and cyclodextrin were taught by Heaton to be effective in treating cancer. 
Thus, claims 1-18 of US patent 8,163,795 render obvious the instant claims.

Claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 9 of US patent 8,080,675 (cited in IDS), in view of Heaton et al. (US 2006/0074126, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8, 9 of US patent 8,080,675 render obvious the instant claims.
Claims 1, 8, 9 of US patent 8,080,675 are drawn to compounds which of formula I, which include 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol. The Specification of US patent 8,080,675 teaches that the compounds of formula (I), and their preferred cis isomers, and their enantiomers, are useful to treat cancer.
The instant claims are drawn to a pharmaceutical composition comprising: i) d-cis-3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol provided in at least 90% enantiomeric excess, and ii) a cyclodextrin, and to a method of treating cancer with said pharmaceutical composition.
Heaton teaches compositions comprising similar chromans and SBE7-beta-CD as a cyclodextrin, used to treat cancer.

It would have been obvious for a person of ordinary skill in the art to use an enantiomer of a cis isomer of a compound of claims 1, 8, 9 of US patent 8,080,675 to treat cancer, add a cyclodextrin, and use the resulting composition in the method to treat cancer such as breast cancer. The person of ordinary skill in the art would have been motivated to add a cyclodextrin such as SBE7-beta-CD to an enantiomer of 3-(4-hydroxyphenyl)-4-(4-hydroxyphenyl)-8-methylchroman-7-ol, of claims 1, 8, 9 of US patent 8,080,675, and use the resulting composition to treat cancer, because compositions of similar chromans and cyclodextrin were taught by Heaton to be effective in treating cancer. 
Thus, claims 1, 8, 9 of US patent 8,080,675 render obvious the instant claims.
For similar reasons, claims 20-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-15 of U.S. patent 8,461,361 (cited in IDS), over claims 1-19 of US patent 8,957,109 (cited in IDS) and over claims 1-10 of U.S. patent 9,198,895 (cited in IDS), in view of Heaton et al. (US 2006/0074126, cited in IDS).

Conclusion
Claims 20-31 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627